Citation Nr: 0917831	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
April 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied reopening a claim for 
entitlement to service connection for fibromyalgia.

In October 2005, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In April 2007, the Board reopened the claim and remanded the 
matter to the RO via the Appeals Management Center (AMC) for 
additional development and readjudication.  After 
accomplishing further action, the AMC continued the denial of 
the Veteran's claim (as reflected in a January 2009 
supplemental statement of the case) and returned this matter 
to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.   The evidence of record does not show fibromyalgia was 
incurred as a result of any established event, injury, or 
disease during active service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for fibromyalgia was received in June 
2003.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in July 2003 and June 2007.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the Veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
claims file was reviewed and a supplemental statement of the 
case (SSOC) was issued in January 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established." 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in June 
2007. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran was provided with a VA medical examination in August 
2008 to assess the current nature and etiology of his claimed 
fibromyalgia.  Also, the Veteran's Social Security 
Administration disability records have been obtained and 
associated with the claims file.  The Board notes that the 
Veteran's SSA records consist primarily of VA progress notes 
dated between 1985 and 1998. 

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2008); see 71 Fed. Reg. 
52744 (Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently suffers from 
fibromyalgia.  In his VA Form 9, received in September 2004, 
the Veteran also claimed that his fibromyalgia was aggravated 
by his service-connected PTSD.  Considering the claim in 
light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

Available service treatment records, including the Veteran's 
April 1971 separation physical examination report are silent 
for any complaints of joint pain, or for any reference to the 
muscles , joints, or bones.

Included in the claims folder is a copy of the Veteran's 
Social Security Administration (SSA) determination and 
associated medical records.  The Veteran was considered 
disabled in October 1993 as a result of fibromyalgia and 
depression.  In March 2000, the determination was revised to 
show that the Veteran was disabled due to affective (mood) 
disorders and anxiety related disorders.  A majority of the 
medical records in the SSA file consist of VA treatment 
reports.  Among the records is the report of a February 1985 
VA Agent Orange examination, in which the Veteran complained 
of intermittent low back ache since an industrial accident 
ten years prior.  All findings of muscle and joints were 
normal.  In a VA progress note dated in November 1988, the 
Veteran complained of whole body ache, which had been present 
over the past three days.  He reported that his son had an 
infection.  

In a June 1992 VA progress note, the Veteran complained of 
arm soreness, elbow joint-to-hand pain, and that all of his 
joints and muscles hurt.  The examiner diagnosed degenerative 
joint disease, arthritis.  In an August 1992 VA progress 
note, the Veteran complained of chronic joint and back pain 
over the previous six months to year.  The Veteran stated 
that almost all joints hurt over the past year.  He stated 
his occupation included home remodeling though he had been 
unable to work for the past six months due to symptoms.  He 
also complained of intermittent dysuria, and vision problems.  
The examiner diagnosed left elbow epicondylitis and chronic 
arthralgias and to rule out ankylosing spondylitis (AS), 
Reiters, fibromyalgia, and osteoarthritis. 

In January 1995, the Veteran applied for Social Security 
disability benefits from the Social Security Administration.  
At that time, the Veteran completed a disability report.  In 
the report, the Veteran stated he had chronic joint pain, 
pain in arms, legs and back since 1975.  

In a February 1995 VA progress note, the Veteran complained 
of continued back and joint pain.  The psychologist noted 
that the Veteran was paranoid about the lack of response to 
his symptoms and clinical scales suggested a person who has 
chronic physical complaints which are not usually 
substantiated by examination.  In addition, the psychologist 
noted the Veteran's paranoia was quite high, thus his 
Minnesota Multiphasic Personality Inventory (MMPI) confirmed 
hypercondriacal concerns which had become delusional. 

In an April 1995 private examination report, the Veteran 
complained of joint pain since the 1970s.  Following an 
examination, the examiner diagnosed joint pain of unknown 
causes and musculoskeletal headaches.  He commented that the 
physical examination was essentially normal.  The examiner 
also noted that the Veteran did not complain of fatigue and 
did not have findings consistent with fibromyalgia. 

In a treatment record from a private rheumatologist, dated in 
July 1995, the Veteran complained of low back pain which 
started 15 to 20 years prior.  The pain had gradually gotten 
worse over the years, and that he hurt virtually all the 
time.  He described pain in muscles if he did any type of 
work, and that he could only work for about an hour at a 
time.  He stated he had joint pain particularly involving the 
wrists, shoulders, and knees, although he had never had any 
warmth or effusions.  Following the physical examination,  
and diagnostic testing that found negative rheumatoid factor 
and normal x-rays of the skull, right hand, and AP pelvis, 
the physician opined the Veteran had at least a component of 
fibromyalgia as evidenced by the prominent musical pains with 
some tender points on physical examination.  The physician 
noted that the Veteran did not have as many tender points as 
was usually the case in this syndrome, but none the less, 
felt that he had a component of fibromyalgia.  The physician 
could not ascertain any evidence of inflammatory arthritis, 
as his joint pain seemed to be out of proportion to the 
objective findings.

Additional VA treatment records include that diagnoses of 
fibromyalgia, stable degenerative joint disease of the back, 
and degenerative joint disease, with no opinion as to 
etiology. 

In a November 1999 VA mental health treatment note, the 
examiner noted that the Veteran had fibromyalgia with 
significant physical health problems which had precipitated 
much of his depression.  

In a June 2001 VA mental health treatment note, the nurse 
noted that the Veteran was service connected for PTSD and has 
been followed at the mental health clinic for many years for 
the condition.  Furthermore, the nurse noted that the Veteran 
had depression exacerbated by his severe physical problems.  

In a private treatment note dated in October 2005, the 
Veteran complained of chronic muscle pain and fatigue.  The 
physician diagnosed fibromyalgia.  

In a November 2005 private treatment note, the physician 
found muscle pain aggravated by anxiety and stress during the 
physical examination.  The physician diagnosed fibromyalgia 
aggravated by anxiety and stress.  

In a September 2007 VA progress note, the Veteran complained 
of generalized arthritic pain in hips.  He stated he has not 
had increased activity but has increased social/family stress 
and this seems to increase his symptoms.  The physician noted 
that the increased joint symptoms are definitely aggravated 
by life stressors and his PTSD that is more prominent during 
stress times.  The physician diagnosed degenerative joint 
disease. 

The Veteran underwent a VA examination in August 2008.  The 
Veteran stated he started to have generalized muscle aches 
and joint pains in the 1970s and got worse since the 1980s.  
The Veteran described how the pain affected his joints and 
his daily activities.  On examination, the physician noted 
that there were symptoms of fibromyalgia.  The physician also 
found no swelling of joints, no synovitis, no Beberdens or 
Bouchards nodes, with range of motion of joints all within 
normal limits and no pain during movements.  X-ray reports 
dated in February 2008 revealed minimal degenerative changes 
in the lumbar spine, and minimal arthritis in the right hip 
joint.  An MRI report dated in March 2008 revealed a small 
focal right paracentral disk protrusion at L4-S1 causing 
slight posterior displacement of the central right S1 nerve 
root.  The physician stated that the Veteran had a history of 
generalized body pains with normal examination and no trigger 
point evidence of fibromyalgia.  The diagnosis was mild 
degenerative disease of the lumbar spine and right hip with 
zero-to-mild loss of function.  The physician opined that the 
fibromyalgia was not currently active.  The physician stated 
that the diagnosis had no effect on usual occupation as the 
Veteran was not employed.  Also, there were no effects of the 
problem on usual daily activities. The physician recalled the 
Veteran's comments that he was able to drive and could do all 
normal thing but not much strenuous things.  It was the 
opinion of the examiner that his subjective symptoms of 
fibromyalgia were not caused by PTSD as there is no cause and 
effect relationship between the two.  

Analysis

In this case, service treatment records are silent for any 
complaints that could even vaguely indicate the onset of 
fibromyalgia. The Veteran's twenty plus years of medical 
records since active service contain limited conflicting 
diagnoses of the Veteran's claimed joint pain.  Private 
treatment records show a diagnosis of components of 
fibromyalgia in July 1995, a diagnosis of fibromyalgia in 
October and November 2005.  A VA treatment record dated in 
October 1995 gave a diagnosis of fibromyalgia based on the 
Veteran's stated history, and a mental health treatment note 
dated in November 1999 reported a history of fibromyalgia.  
However, there are no other VA or private treatment records 
supporting this diagnosis.  The VA treatment records, 
including an August 2008 VA examination report, consistently 
reveal a current diagnosis of degenerative joint disease.  
Hence, in the absence of proof of a present diagnosis of 
fibromyalgia, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Additionally, even assuming a current diagnosis of 
fibromyalgia, evidence of a diagnosis of fibromyalgia is 
first shown in 1995, more than twenty years after separation 
from active service.  The Board also notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between a 
fibromyalgia disability diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran 
nor his representative have presented, identified, or alluded 
to the existence of, any such opinion.  Consequently, the 
Board finds that entitlement to service connection for 
fibromyalgia on the direct theory of entitlement is not 
warranted.

The Veteran has advanced a claim of entitlement to service 
connection for fibromyalgia.  When a veteran submits a claim 
for service connection for a disability under any theory of 
entitlement, VA's duty to assist him is triggered as to all 
theories under which he could be entitled to service 
connection.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  A private treatment record from November 2005 
and a VA treatment note from September 2007 suggest that the 
Veteran's fibromyalgia and joint pain is aggravated by stress 
and anxiety.  The probative value of these opinions is 
diminished by the fact that the conclusions are not supported 
by any medical rationale.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  The 
Veteran has interpreted the opinion to mean his fibromyalgia 
is aggravated by his service-connected PTSD.  However, in the 
VA examination report dated in August 2008, the physician 
stated that the Veteran's subjective symptoms of fibromyalgia 
are not caused by his PTSD.  The physician reasoned that 
there is no cause and effect relationship between PTSD and 
fibromyalgia.  Therefore, entitlement under this theory is 
denied. 

In connection with the claim, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current fibromyalgia disability was 
the result of active service this claim turns on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for fibromyalgia must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


